IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,193-01


                      EX PARTE DEREK CLINTON WARD, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 48384-A-H-1 IN THE 188TH DISTRICT COURT
                             FROM GREGG COUNTY


       Per curiam.

                                             ORDER

       Applicant pleaded no contest to engaging in organized criminal activity and was sentenced

to four years’ imprisonment. He filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that his plea was involuntary because counsel failed to advise him about

his parole eligibility. The trial court concluded that counsel was deficient and that but for his

deficient conduct Applicant would have insisted on a trial. The trial court recommended that we

grant Applicant a new trial.

       On this record, counsel was not deficient. In Ex parte Moussazadeh, counsel advised the

defendant about parole eligibility, and his advice was deficient. Ex parte Moussazadeh, 361 S.W.3d
2

684, 688 (Tex. Crim. App. 2012) (“Prior to applicant’s plea, trial counsel advised applicant about

his parole eligibility, and that advice was incorrect.”). Whether counsel is deficient for not advising

a defendant about parole eligibility at all was not before the Court in Moussazadeh. Since deciding

that case, we have not extended its holding to situations like Applicant’s where counsel does not

advise a defendant about parole eligibility. We decline to do so today. Relief is denied.



Filed: February 24, 2021
Do not publish